Case 2:20-cv-03269-SDW-LDW Document 17 Filed 04/06/20 Page 1 of 1 PageID: 323



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


  ASSOCIATION OF NEW JERSEY                          Civil Action No.
  RIFLE & PISTOL CLUBS, INC.,
  JEFFREY KAYDEN, and                                20-3269 (SDW) (LDW)
  BOB’S LITTLE SPORT SHOP, INC.,

                 Plaintiffs,
  v.                                                 ORDER ADMINISTRATIVELY
                                                     TERMINATING ACTION
  PHILIP D. MURPHY, in his official
  capacity as the Governor of New Jersey,
  GURBIR S. GREWAL, in his official
  capacity as Attorney General of New
  Jersey, and PATRICK J. CALLAHAN,
  in his official capacity as Superintendent
  of the New Jersey Division of State
  Police and as State Director of
  Emergency Management,

                Defendants.


       THIS MATTER having come before the Court by way of an April 3, 2020 telephonic
conference, and all parties having consented to administrative termination of this matter, and for
good cause shown,
       IT IS, on this 6th day of April, 2020, ORDERED that this action is
ADMINISTRATIVELY TERMINATED, without prejudice to any party’s right to make a letter
request to restore this matter to the active docket at the appropriate time.



                                               ______s/ Leda Dunn Wettre___________
                                               Hon. Leda Dunn Wettre
                                               United States Magistrate Judge


cc: Hon. Susan Davis Wigenton, U.S.D.J.
